Vanguard Funds Supplement to the Prospectus Leadership Announcement George U. Sauter has retired as Chief Investment Officer and Managing Director of Vanguard. Mortimer J. Buckley, Managing Director of Vanguard, has assumed the role of Chief Investment Officer. As Chief Investment Officer, Mr. Buckley is responsible for the oversight of Vanguard’s Equity Investment and Fixed Income Groups. The investments managed by these two groups include active quantitative equity funds, equity index funds, active bond funds, index bond funds, stable value portfolios, and money market funds. Mr. Buckley joined Vanguard in 1991 and has held various senior leadership positions with Vanguard. He received his A.B. in Economics from Harvard and an M.B.A. from Harvard Business School. Prospectus Text Changes All references to George U. Sauter are replaced with Mortimer J. Buckley. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS MJBFIG 012013
